DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, i.e., Claims 1-14, in the reply filed on July 19, 2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:
This application is in condition for allowance except for the presence of claims 15-20 directed to invention non-elected without traverse.  Accordingly, claims 15-20 been cancelled.
Allowable Subject Matter
Claims 1-14 are allowed over prior art of record
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  

Claims 2-14 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Re Claim 1, Kamide (US 5,741,742) discloses aluminum pattern formed on a semiconductor substrate the pattern includes aluminum oxide formed on a sidewall of aluminum pattern produced after removal of a protective film formed on the sidewall of the aluminum pattern due to removal of mask layer.  However, Kamide does not disclose the aforementioned allowable limitations of claim 1.
 Chen et al. (US 5,700,740) also disclose formation of chlorine containing residue on a sidewall of patterned aluminum layer formed on a substrate. However, Chen et al. do not disclose the aforementioned allowable limitations of claim 1.
Zhou et al. (US 6,017,826) also disclose similar inventive subject matter. However, Zhou et al. do not disclose the aforementioned allowable limitations of claim 1.
Cho et al. (US 2004/0263746) disclose display device that includes metal pattern formed on semiconductor substrate surrounded by diffusion barrier layer. However, Cho et al. do not disclose the aforementioned allowable limitations of claim 1.
Therefore, prior art of record neither anticipates nor renders obvious the claimed limitations of the instant application as a whole either taken alone or in combination. 


	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
September 21, 2021